Citation Nr: 0532592	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from May 1945 to November 
1946, and from December 1950 to October 1970.  He died in 
July 2000, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefit sought on 
appeal.  

The Board first considered this appeal in August 2004 and 
determined that additional development was required.  As 
such, the claim was remanded to the RO and the requested 
development was performed.  In June 2005, the Board again 
sought additional development of the record by requesting a 
medical opinion under 38 C.F.R. § 20.901(a).  The opinion was 
obtained in August 2005 and forwarded to the appellant.  In 
November 2005, the appellant, through her representative, 
waived review of the additional evidence by the RO pursuant 
to 38 C.F.R. § 20.1304.  As such, this matter is properly 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's death was not caused by an injury or 
disease sustained during service.

3.  The veteran's death was not caused by exposure to 
herbicides, including Agent Orange, or exposure to radiation 
during service.


CONCLUSION OF LAW

The veteran's death was not caused by a disease or injury 
incurred in or as a consequence of active service, nor is it 
presumed to have been caused by an event experienced during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2001 and August 2004, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete her claim, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
appellant to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was initially given VCAA notice June 
2001, prior to the August 2002 AOJ decision here on appeal, 
in keeping with Pelegrini.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the Board in March 2004.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the appellant does not appear to contend otherwise.  

The Board notes that the appellant's representative, in its 
November 2005 brief, suggested that consideration be given to 
exhuming the veteran's body for tissue samples in order to 
obtain a medical opinion as to the cause of the veteran's 
death.  This is not an option for VA and it is not within 
VA's purview within its required duty to assist a claimant in 
substantiating her case.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the appellant and that no further action is necessary to meet 
the requirements of the VCAA.

The veteran served honorably in the United States Air Force 
and was discharged in October 1970 without evidence of a 
brain tumor or renal failure.  The appellant married the 
veteran in 1988, and testified before the Board that she knew 
something was wrong with the veteran within their first year 
of marriage.  In August 1999, the veteran was found to have a 
brain tumor.  He also experienced renal failure and in July 
2000, the veteran died of cardiorespiratory arrest due to a 
brain tumor and chronic renal failure.

The appellant contends that the veteran's brain tumor was 
caused by his exposure to radiation during service as a pilot 
in the Air Force or as a result of his exposure to Agent 
Orange during service.  Alternatively, the appellant asserts 
that the veteran's chronic renal failure was caused by long-
standing hypertension that was present during service.  In 
support of her claim, she submitted a statement from the 


veteran's treating physician.  The statement is dated in 
March 2004 and reflects the physician's opinion that dioxins 
can and do cause brain cancers.  This physician, however, did 
not specifically state that the veteran's brain tumor was 
caused by exposure to dioxin during service.

In April 2002, the Department of the Air Force searched 
records to determine if the veteran had been exposed to 
radiation during service.  They reported that there was no 
external or internal exposure data for this veteran.

The medical evidence was reviewed by a VA physician in August 
2004.  The examiner reported that the evidence showed a long-
standing history of hypertension, but that the veteran's 
renal failure appeared to be more related to an obstruction 
for which he underwent a number of procedures to remove.  In 
summary, the physician opined that renal failure was not at 
least as likely as not to have been caused by hypertension.

The medical evidence was reviewed by a VA oncologist in 
August 2005.  The oncologist commented that the lack of 
tissue diagnosis limited his ability to tell if the veteran's 
brain tumor originated in the brain.  He stated, however, 
that computerized tomography (CT) scan data was highly 
suggestive of metastatic disease from a cancer that likely 
would have started at a site outside the brain.  The 
oncologist noted that there was no evidence of lung cancer, 
soft tissue sarcoma, prostate cancer, or malignant lymphoma.  
He also pointed out that literature making an association 
between herbicide exposure and brain tumors was both 
controversial and conflicting.  The oncologist also reported 
that there was no reported evidence in studies of airline 
pilots linking brain cancer to the occupation.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  See 38 C.F.R. § 3.312(a).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1).

With regard to disabilities a claimant attributes to 
exposure to Agent Orange, the law provides that for veterans 
who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease; Type II 
diabetes; Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers; and, soft-tissue sarcoma.  See 
38 C.F.R. § 3.309(e).

In June 2002, VA gave notice under the authority granted by 
the Agent Orange Act of 1991, that it had determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era was not warranted for the following conditions:  
hepatobiliary cancers, nasal and nasopharyngeal cancer, bone 
cancers, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia, reproductive effects (abnormal sperm 
parameters and infertility), Parkinson's disease, chronic 
persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease (other 
than diabetes mellitus), immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, amyloidosis, and any other condition for which 
the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600 (June 24, 2002) (emphasis added).

Given the evidence as outlined above, the Board finds that 
the veteran's death was not caused by an injury or disease 
incurred during service or as a consequence of an event 
experienced during service.  Specifically, the veteran was 
not shown to have a brain tumor or renal failure during 
service and there is no suggestion in the record that either 
disability began during service.  Thus, service connection on 
a direct basis must be denied.

As to the appellant's contention that the veteran's brain 
cancer was caused by exposure to radiation during service, 
the Board finds that the medical evidence does not support 
that theory.  The Air Force did not find any evidence of 
radiation exposure during service, the appellant credibly 
testified before the Board that she had no knowledge of the 
veteran participating in atomic bomb test missions, and there 
is no medical evidence even remotely suggestive of the 
veteran's brain tumor being caused by exposure to radiation 
from either nuclear weapons or aircraft instrument panels.  
Additionally, the medical opinion of August 2005 shows that 
there is no association between occupational exposure to 
radiation and the development of brain tumors.  The appellant 
most recently stated that the radiation exposure that caused 
the veteran to develop a brain tumor was from his exposure to 
nuclear weapons in his capacity as an Air Force pilot.  The 
appellant has not submitted evidence in support for this 
statement and the Board is unaware of any evidence suggesting 
that brain tumors are caused by casual contact with nuclear 
weapons.

With respect to the appellant's contention that the veteran's 
brain cancer was caused by exposure to herbicides containing 
dioxins, the Board finds that the medical opinion of the 
veteran's treating physician shows that at least one 
physician believes that brain cancers can be caused by 
dioxins.  Not only does this opinion not speak to the 
veteran's brain tumor, it is in direct contradiction to 
studies adopted by the Secretary and the specific VA notice 
given in 2002.  See 67 Fed. Reg. 42600 (June 24, 2002).  
Additionally, in August 2005, a VA oncologist stated that 
literature making an association between herbicides and brain 
tumors were conflicting.  Thus, because a presumption does 
not exist under the law to allow for the grant of service 
connection for brain cancer when there is evidence of 
exposure to herbicides during service and there is no medical 
evidence that specifically links this veteran's brain tumor 
to his exposure to Agent Orange during service, the Board 
finds that the evidence does not support the appellant's 
claim for benefits based on a theory of the veteran's death 
being caused by disability developed as a result of exposure 
to herbicides.

Finally, the appellant's assertion that the veteran's death 
was caused by long-standing hypertension is also found to be 
unsupported by the medical evidence.  The appellant was 
certainly correct in stating that the veteran had a lengthy 
history of hypertension, however, the medical opinion of 
record that addresses the veteran's hypertension specifically 
shows that the veteran's chronic renal failure was not caused 
by hypertension, but by an obstruction.  Consequently, the 
Board finds that there is no medical evidence to support any 
of the appellant's theories under which entitlement to 
service connection may be granted.

The Board considered the appellant's credible testimony and 
pursued every avenue under which she thought the veteran may 
have developed a brain tumor and renal failure.  It is with 
much regret that the Board is unable to assist this widow of 
a veteran who served honorably for such a lengthy period of 
time.  The evidence of record, however, does not support the 
appellant's contentions and the claim must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


